                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

CLEVELAND TURNER, #223563,                )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )      CASE NO. 2:19-CV-852-WKW
                                          )                [WO]
QUENTEN D. RATCLIFFE,                     )
                                          )
               Defendant.                 )

                                      ORDER

      On December 11, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 8.) Upon an independent review

of the record, it is ORDERED as follows:

      (1)      The Recommendation (Doc. # 8) is ADOPTED;

      (2)      Plaintiff’s motion for preliminary injunction (Doc. # 1) is DENIED;

and

      (3)      This action is REFERRED back to the Magistrate Judge for additional

proceedings.

      DONE this 30th day of December, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
